 In the Matter of WILSON ATHLETIC GOODS MANUFACTURING Co., INC.andUAW-AFL, AMALGAMATEDLOCALNo. 286Case No. 13-R-4199SUPPLEMENTAL DECISIONANDDIRECTIONFebruary 20, 1948On July 25, 1947, pursuant to a Decision and Direction of Election 1issued by the Board herein, an election by secret ballot was conductedunder the direction and supervision of the Regional Director for theThirteenth Region, Chicago, Illinois.Upon the conclusion of the elec-tion a Tally of Ballots was furnished the parties.The Tally showsthat there were approximately 700 eligible voters and that 538 ballotswere cast, of which 256 were for the Petitioner, 240 for the Intervenor,19 for neither, and there were 23 challenged ballots.On July 31, 1947, the Intervenor filed Objections to Election, aver-rung that at a meeting with a Board agent on June 27, 1.947, the partiesagreed that the Notice of Election would be prepared and forwardedby the Board and posted on the Employer's premises 10 days prior tothe election.On November 21, 1947, the Regional Director issued his Report onChallenged Ballots and Objections to Election recommending that theIntervenor's objections to the election be overruled and that thechallenges of 21 ballots be overruled and 2 sustained.Thereafter, theEmployer and the Intervenor filed exceptions to the Regional Direc-tor's recommendations concerning 12 "part-time" employees,2 whose-ballots were challenged.The Intervenor also excepted to the RegionalDirector's recommendations concerning its Objections to Election.Neither the Employer's nor the Intervenor's exceptions raise materialissues with respect to the facts reported by the Regional Director.1 74 N. L. R B. 150.No exceptionswere filed to the recommendations of the Regional Director concerningthe remaining11 challengedballots.76 N. L R B., No. 45.315 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the 12 challenged ballots, the Board has held, frequently,that regular part-time employees have sufficient interest to entitlethem to vote in an election of bargaining representatives.3The Re-gional Director's investigation reveals that 11 of the 12 challengedballots here in dispute were, in fact, cast by regular part-time em-ployees who work for the Employer a substantial number of hourseach week.Contrary to the contentions of the Employer and the In-tervenor, we can perceive nothing in the record which indicates agree-ment of the parties to exclude part-time workers from participation inthe election. It would appear, however, that the 12th challenged ballotin this group was cast by a temporary worker who was hired only forthe period of school summer vacation.4Temporary employees con-sistently have been held to be ineligible voters.5Under these circum-stances we hereby adopt the recommendations of the Regional Directoras to 116 of the 12 disputed ballots by overruling the challenges, andwe shall direct that those ballots be opened and counted.As it appearsthat the remaining disputed ballot was cast by a temporary employee,we hereby overrule the recommendation of the Regional Director -^w ithrespect to the disposition of this ballot, and sustain the challengethereto.The Regional Director also recommended that the Intervenor's Ob-jections to Election be overruled, inasmuch as the Notices of Electionwere posted at the main plant on July 21, 1947, and at the two ware-houses the following morning. The Regional Director concluded thatthe eligible voters received adequate notice of the election, which washeld on July 25, 1947, and that the validity of this election, conductedpursuant to the Board's direction and in conformity with the Board'sestablished policy was therefore unaffected by any."collateral" agree-ment specifying that the official notices should be posted 10 days inadvance.We agree. The Board has no fixed rule regarding the timewhen notices of an election must be posted, requiring only such advancenotice as is reasonable under the circumstances of a particular case.In this case the requirement of reasonable notice was clearly satisfied,for nearly 77 per cent of the eligible employees voted in the election,and there is no showing that any employee was foreclosed from voting'because of the failure to post the official notices earlier than was clone.'Accordingly, we hereby overrule the Intervenor's Objection to Elec-a See Eleventh Annual Report. p 21 and cases cited thereinThis ballot was cast by Roman T WoznySee Eleventh Annual Report, p 21, and cases cited therein'These ballots were cast by Klawitter. Cneslnk, Lewandowski, Kodroski, Mori s, Mar-kiewicz,Lepavsky, Jayko, Aripoh, Wieckowski,and Dolan'In these circumstances it is nnmatenial that the Board agent who arranged for theelectionmay have undertaken to furnish the painted notices 10 days in advance of theelection,as the Intervenor alleges WILSON ATHLETIC GOODS MANUFACTURING CO., INC.317tion,and its Exceptions to the Regional Director's report in thisrespect.There having been no exceptions filed to the Regional Director's rec-oinnmendations as to the remaining 11 challenged ballots, we herebyadopt the Regional Director's recommendations by overruling theBoard agent's challenges as to the six employees whose names the Com-pany inadvertently left off the eligibility list," and the Petitioner'schallenge of three voters alleged to be supervisory employees.9TheBoard agent's challenges to the ballots cast by Arthur Mann andWandaLukasik on the grounds that the former was employed on a datesubsequent to the issuance of the Board's Decision and Direction ofElection,and that the hitter is a, clerical employee, are hereby sustained.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) (1) of the National Labor RelationsAct, as amended, and pursuant to Section 203.61 of National LaborRelations Board Rules and Regulations-Series 5, it is hereby.DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wilson AthleticGoods Manufacturing Co., Inc., Chicago, Illinois, the Regional Di-rector for the Thirteenth Region shall, pursuant to the Rules andRegulations of the Board set forth above, within ten (10) days fromthe date of this Direction open and count the ballots of Klawitter,Cieslik,Lewandowski,Kedroski,Morys,Markiewicz,Lepavsky,Jayko, Aripoli, Wieckoski, Dolan, Drozinski, Frank, Gorski, Pliska,Billings, Czaja, D'Ecliss, Craig, and Schultz, and thereafter prepareand serve upon the parties to this proceeding a Supplemental Tally ofBallots, including therein the count of these challenged ballots.CHAIRMAN HERZOG and MEMBER GRAY took no part in the considera-tion of the above Supplemental Decision and Direction.8Theseballotswere cast by Pliska,Billings,Czaja,D'Ecliss,Craigand Schultz.9 These ballots were cast by Drozinski,Frank, and Gorski.